DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated 9/23/2021 in which claims 1, 8, and 15 have been amended, claims 2-7, 9-14, and 16-20 have been canceled.  Thus, the claims 1, 8, and 15 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1 (and elsewhere, where applicable), lines 45-46, the claim stores the one or more second weights removed from the trained second neural network but there is no utilization of the stored modified second weights in the rest of the claim.  The claim does not make it clear the complete scope of the stored modified second weights.  Moreover, the claim in lines 50-74 makes use of the trained first neural network and there is no mention of the second trained neural network.  The claim does not make it clear the complete scope of generating a second trained neural network when only the first trained neural network is utilized.  Also, the claim in lines 81-88 refers to the hidden layer, the xi.  This renders the claim indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 8-10, and 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of providing, in real-time during processing of a transaction, a prediction to include a probability that the transaction is a fraudulent transaction without significantly more. 
For 101 analysis, Examiner has identified claim 1 as the claim that represents the claimed invention described in independent claims 1, 8, and 15. 
Claim 1 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
The claim 1 recites a series of steps, e.g., obtaining, with at least one processor, training data associated with a plurality of training samples and a plurality of first labels for the plurality of training samples; training, with the at least one processor, a first neural network by: providing, as input to the first neural network, the plurality of training samples, receiving, as output from the first neural network, a plurality of first predictions for the plurality of training samples, wherein the plurality of first predictions includes a plurality of first probabilities that a plurality of transactions associated with the neural network according to a first objective function that depends on the plurality of first labels and the plurality of first predictions to generate a first trained neural network; training, with the at least one processor, a second neural network a second neural network different than the first neural network by: providing as input to the second neural network, the plurality of training samples, receiving, as output from the second neural network, a plurality of second predictions for the plurality of training samples, wherein the plurality of second predictions includes a plurality of second probabilities that the plurality of transactions associated with the plurality of training samples are fraudulent transactions, and modifying one or more second weights of the second neural network according to a second objective function that depends on the plurality of first predictions as a plurality of second labels for the plurality of training samples and the plurality of second predictions to generate a second trained neural network, wherein the first neural network includes a deep learning model including a greater number of hidden layers than the second neural network; removing, with the at least one processor, from the second trained neural network, the one or more modified second weights, wherein the one or more modified second weights include: weights for hidden units hj in a hidden layer of the trained second neural network, weights for activation units aj in an activation layer of the trained second neural network, weights for output units ym in an output layer of the trained second neural network, a weight matrix uij applied to a feature xi on a path to a hidden unit hj of the trained second neural network, and a weight matrix vjm applied to an output of an activation unit aj on a path to an output ym; storing, with the at least one processor, in a memory, the one or more modified second weights removed from the trained second neural network; obtaining, with the at least one processor, transaction data including a plurality of features xi associated with a transaction currently being processed in a transaction processing network; processing, with the at least one processor, using the trained first neural network, the transaction data including the plurality of features xi associated with the transaction by: providing, neural network, the plurality of features xi associated with the transaction, receiving, as output from the trained first neural network, output data including a prediction for the transaction, wherein the prediction includes a probability that the transaction is a fraudulent transaction; and authorizing or denying, in the transaction processing network, based on the prediction including the probability that the transaction is a fraudulent transaction, the transaction; determining, by the at least one processor, in real-time during processing of the at least one transaction in the transaction processing network, a contribution score Contribution (xi -> ym) for each feature xi of the plurality of features xi to the prediction for the transaction receive as output from the first neural network according to the Equations (1) to (4)…and providing, with the at least one processor, to a user device, in real-time during processing of the at least one transaction in the transaction processing network, the prediction and the contribution score Contribution (xi -> ym) for each feature xi as an indication of a contribution of that feature xi to the prediction.  These limitations (with the exception of italicized limitations) describe the abstract idea of providing at least one prediction and the one or more contribution of the one or more features to the at least one prediction which may correspond to a Certain Methods of Organizing Human Activity and hence the claim recites an abstract idea.  The mathematical equations recited in the claim 1 are also abstract in nature as the claim 1 recites mathematical concepts.  The additional limitations of one processor, neural network, a memory, the transaction processing network, and a user device do not restrict the claim from reciting an abstract idea.  Thus, the claim 1 recites an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitation of one processor, neural network, a memory, the transaction processing network, and a user device result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of one processor, neural network, a memory, the transaction processing network, and a user device are all recited at a high level of generality and under its broadest reasonable interpretation comprises a generic computer arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 206.05(f)).  The limitations (with the exception of italicized limitations) obtaining, with at least one processor, training data associated with a plurality of training samples and a plurality of first labels for the plurality of training samples; receiving, as output from the first neural network, a plurality of first predictions for the plurality of training samples, wherein the plurality of first predictions includes a plurality of first probabilities that a plurality of transactions associated with the plurality of training samples are fraudulent transactions, receiving, as output from the second neural network, a plurality of second predictions for the plurality of training samples, wherein the plurality of second predictions includes a plurality of second probabilities that the plurality of transactions associated with the plurality of training samples are fraudulent transactions, removing, with the at least one processor, from the second trained neural network, the one or more modified second weights, wherein the one or more modified second weights include: weights for hidden units hj in a hidden layer of the trained second neural network, weights for activation units aj in an activation layer of the trained second neural network, weights for output units ym in an output layer of the trained second neural network, a weight matrix uij applied to a feature xi on a path to a hidden unit hj of the trained second neural network, and a weight matrix vjm applied to an output of an activation unit aj on a path to an output ym; storing, with the at least one processor, in a memory, the one or more modified second weights removed from the trained second neural network; obtaining, with the at least one processor, transaction data including a plurality of features xi associated with a transaction currently being processed in a transaction processing network; 
receiving, as output from the trained first neural network, output data including a prediction for the transaction, wherein the prediction includes a probability that the transaction is a fraudulent transaction are merely data gathering steps which are form of insignificant extra-solution activity.  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of one processor, neural network, a memory, the transaction processing network, and a user device are recited at a high level of generality in that it result in no more than simply applying the abstract idea using generic computer elements (MPEP 2106.05(f)).  Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B.  The additional limitations, which have been considered insignificant extra-solution activity in Step 2A, should be re-evaluated in Step 2B to determine if these are more than what is well-understood, routine and conventional activity in the field.  The specification describes the additional elements of one processor, neural network, and a memory to be generic computer elements and mere obtaining training data and extracting one or more weights of the trained second model and storing data are well-understood, routine, and conventional function when they are claimed in a merely generic manner (see MPEP 2106.05(d)(II)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 1 is not patent eligible.
	Similar arguments can be extended to other independent claims 8 and 15 and hence the claims 8 and 15 are rejected on similar grounds as claim 1.  Therefore, the claims 1, 8, and 15 are not patent-eligible.
Response to Arguments
Examiner has withdrawn previously cited 35 U.S.C. 112(b) rejection of claims 1-3, 8-10, 15, and 16 in view of the amendment/argument.
Applicant's arguments filed dated 9/23/2021 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1-3, 8-10, 15, and 16 under 35 U.S.C. 101, Applicant states that the claims do not recite a judicial exception but, rather, a specific neural network structure in which predictions output from a deep learning neural network during training of that network are used as labels for training a simpler neural network with the same training samples used to train the deep learning neural network (rather than using the labels for these samples used to train the deep learning neural network), and weights are extracted from the simpler neural network to determine contributions of features to output for the deep learning neural network.  This is not a “method of organizing human activity” as asserted by the Examiner (or any other abstract idea) and, therefore, the claims do not, in the first place, “recite” an abstract idea.  These claims are thus eligible under Step 2A, Prong One.
	Examiner respectfully disagrees and notes that the claim clearly recites an abstract idea of providing in real-time during processing of a transaction a prediction to include a probability that the transaction is a fraudulent transaction.  The neural network limitations are additional limitations that do not restrict the claim from reciting an abstract idea.  Thus, under Step 2A, Prong One, the claim recites an abstract idea.  The additional limitations of neural network are further evaluated under Step 2B, Prong Two and Step 2B to determine if these additional limitations either integrate the abstract idea into a practical application or amount to add significantly more.
With respect to Applicant’s arguments under Step 2A, Prong Two that the claims unquestionably integrate any alleged judicial exception into a practical application, Examiner notes that the claim provides an improvement in predicting a probability that the transaction is a fraudulent transaction in real-time during the processing of a transaction.  This improvement is an improvement to an abstract idea and not to technology.  The technology limitations apply the abstract idea without providing technical improvements.  Improvements to an abstract idea is not sufficient to make claim patent eligible.  Thus, these arguments are not persuasive.
	With respect to Applicant’s arguments under Step 2B that there can be no question that the claims add specific limitations that are not well-understood, routine, or conventional activity in the field. As previously noted, the claimed invention provides an unconventional neural network structure, in which predictions output from a deep learning neural network during training of that network are used as labels for training a simpler neural network with the same training samples used to train the deep learning neural network (rather than using the labels for these samples used to train the deep learning neural network), and weights are extracted from the simpler neural network to determine contributions of features to output for the deep learning neural network, that improves a real-time interpretability of black box deep learning neural network models.
	Examiner notes that the claims simply applies the abstract idea of predicting output by training the neural network and providing an improvement to prediction if the transaction is fraudulent by using a neural network structure without transforming the abstract idea into a patent eligible subject matter.  These are all abstract elements, which cannot provide an inventive concept.  Examiner notes that an inventive concept “cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself.”  Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 119 USPQ2d 1541, 1546 (Fed. Cir. 2016).  Thus, these arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693